Writ of error. —
This was an action founded upon a lease. The defendant has pleaded three pleas, in each of which he has gone upon the idea that, so soon as the lessee ceased to occupy the premises, it was lawful for him, the lessor, to re-enter and occupy them himself; to each of these pleas the plaintiff has filed a demurrer, and I am of opinion each of those demurrers ought to have been sustained. By this lease, the defendant had parted with his interest in the premises for the term of seven years; the plaintiff was at liberty to occupy the land or not, as he might choose, for that period. At the expiration of the term, the lessee must pay the consideration stipulated, whether the lease was of benefit to him or not. Defendant ought not, therefore, to have violated his part of the agreement, by entering upon and cultivating the premises during the seven years for which they were leased.
Let the judgment be reversed, the demurrers sustained, and (as the intervention of a jury is necessary) the cause be remanded for trial, to the Circuit Court.